PD-0544&0545&0546-15
                                                            COURT OF CRIMINAL APPEALS
                                June 17, 2015                                AUSTIN, TEXAS
                                                            Transmitted 6/12/2015 7:55:53 PM
                                                              Accepted 6/17/2015 9:32:15 AM
                                                                              ABEL ACOSTA
                                                                                      CLERK

          NO. PD-0545-15, PD-0544-15, PD-0546-15

                            In the
              Court of Criminal Appeals of Texas


Lemarcus Christmas,
    Petitioner,
                                       V.

The State of Texas,
     Respondent.


 From the Fourteenth Judicial District Court of Appeals, Cause Numbers
          14-13-01102-CR 14-13-01103-CR 14-13-01104-CR
                           '                  '
        and the 434th District Court for Fort Bend County, Texas
     Cause No. 12DCR059643; 12DCR059644, 12DCR059645A;
             The Honorable Judge Jim Shoemake Presiding


                      Petition for Discretionary Review


                                                Jessica Jaramillo-Moreno
                                                State Bar No. 24078733
                                                2512 p t Street
                                                Rosenberg, Texas 77471
                                                281-658-1336 office
                                                281-667-3023 fax
                                                jmjm.esq@gmail.com
            IDENTITY OF PARTIES AND COUNSEL

      The following constitutes a list of all parties to the trial court's

final judgment and the names and addresses of all trial and appellate

counsel:

Trial Court Judge                       Honorable Jim Shoemake

Petitioner/Appellant/Defendant          Lemarcus Christmas

Petitioner's trial counsel              Maggie Jaramillo
                                        19901 SW Fwy. Ste. 205
                                        Sugar Land, TX 77479
                                        281-344-8984 office
                                        281-239-2925 fax
                                        Perez4law@aol.com

Petitioner's appellate counsel              Jessica Jaramillo-Moreno
                                           2512 pt Street
                                           Rosenberg, TX 77 471
                                           281-658-1336 office
                                           281-667-3023 fax
                                           jmjm.esq@gmail.com

Respondent/Appellant/Petitioner at trial The State of Texas
Respondent's counsel                     John F. Healey, Jr., District
At trial and on Appeal                   District Attorney Fort Bend
                                         County, Texas
                                         Fort Bend District
                                         Attorney's Office
                                         301 Jackson St. Rm. 101
                                         Richmond, TX 77469
                                    1
                              TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL .............................. i

TABLE OF CONTENTS ............................................ . ii

INDEX OF AUTHORITIES ........................................................ iii

STATEMENT REGARDING ORAL ARGUMENT ............ iii

STATEMENT OF THE CASE .................................................... iii

PROCEDURAL HISTORY .. .. .. .. . ... . ... . .. ... .. .. .. .. . .. .. ....... iv

STATEMENT OF JURISDICTION ............................................ v

GROUNDS FOR REVIEW ......................................................... v

Erroneous Double Jeopardy Ruling ........ . .. .. .. .. .. . ... .... . ........ v

Erroneous Sufficiency of the Evidence Ruling ....................... v

REASONS FOR REVIEW .... ... ... ......... . ... .. .. .. ..... . ... ... .. .. vi

STATEMENT OF FACTS ...................... ... .................... !

SUMMARY OF THE ARGUMENT ................................. 3

ARGUMENT AND AUTHORITIES .......................................... 4

PRAYER FOR RELIEF ....................................... ........................ 8

CERTIFICATE OF SERVICE ........................................ ........... 8

CERTIFICATE OF COMPLIANCE ......... . .. .. ..... .. .. . .... ..... 9

APPENDIX .................................................................................. 10


                                                 11
                           INDEX OF AUTHORITIES

Cases                                                                  Page

Bigon v. State, 252 S.W.3d, 3604 .................... .4
Christmas v. State, (Tex. App., 2015) ..................2,4
Hall v. State, 225 S.W.3d, 524 . ... .. . ... . ............ .4
Parrish v. State, 869 S.W.3d 352 .................... .4

Statutes and other authorities

TEX. CODE. CRIM. PROC. Art. 4.04 §2 ............. .. ..... . .. ..v
TEX. PEN. CODE§ 25.07 .................................. . ...... ... 7
TEX. PEN. CODE§ 36.05 ........................................... 6
TEX. PEN. CODE § 36.06 ....................... . ... .. .... .. ........ 5
TEX. R. APP. P. 9.4 . ..... ... .. . ... . .. .. ... .. . .. . ......... .. ........... 9
TEX. R. APP. P.66.3 ........... . ............... . ... . ... . .. .... . ....... vi



                 STATEMENT REGARDING ORAL ARGUMENT

        In the event the petition is granted, the Petitioner requests oral argument.

Argument would assist the Court because resolution of the grounds for review

depend upon a detailed exploration of the facts of the cases. Further, oral

argument would provide this Court with an opportunity to question the parties

regarding their positions.

                                STATEMENT OF THE CASE

        Petitioner, Lemarcus Christmas was charged by indictment with

Aggravated Assault Deadly Weapon, Obstruction or Retaliation, Tampering

                                                          lll
with a Witness, and Violation of Protective Order. A trial was held in the 434th

District Court of Fort Bend County, Texas, with the Honorable Judge Jim

Shoemake presiding. Appellant was acquitted of aggravated assault, but

convicted by a jury of Obstruction or Retaliation, Tampering with a Witness,

and Violation of a Protective Order and sentenced by the Court to 30 years

confinement in the Texas Department of Criminal Justice, to be served

concurrently, which judgment was signed by the Judge on November 15,2013.

Notice of Appeal was timely given and perfected.

                               PROCEDURAL HISTORY

          The judgment of Petitioner's conviction was entered on November 15,

2013. Petitioner's notice of appeal was timely filed and perfected. On April 14,

2015, Chief Justice Frost authored and issued with Justices Boyce and MeAlly

of 14th Court of Appeals in Houston, a published opinion affirming the trial

court judgment. 1 A motion for rehearing was not requested. A Motion to

Extend Time to File Petition for Discretionary Review was granted. Appellant

now files his Petition for Discretionary Review pursuant to Rules 68 of the

Texas Rules of Appellate Procedure. Parties in the Court of Appeals: Appellant:

Lemarcus Christmas; Appellee: The State of Texas.

                                             tV




1
    Christmas v. State, (Tex. App., 2015).
                       STATEMENT OF JURISDICTION

         This Court has jurisdiction pursuant to article 4.04 §2 of the Texas Code

of Criminal Procedure.

                               GROUNDS FOR REVIEW

        Ground 1: Erroneous Double Jeopardy Ruling

        The court of appeals erred in affirming the trial court's judgment which

found the Petitioner guilty of both Tampering with a Witness and Obstruction

or Retaliation, rendering multiple punishments for the same offense in violation

of the prohibition on double jeopardy. C.R. p. 47, 53 2

        Ground 2: Erroneous Sufficiency of Evidence Ruling

        The court of appeals erred in affirming the trial court's judgment because

the evidence offered at the trial court was insufficient to establish beyond a

reasonable doubt that Petitioner knew of the bond condition. C.R., p. 52. 3




                                             v




2
    12DCR59643, 12DCR059645A respectively
3   12DCR059644
                     REASONS FOR REVIEW

A. The Court of Appeals' decision conflicts with other Court of

   Appeals' decisions on the same issues. Tex. R. App. P. 66.3(a).

B. The Court of Appeals has erroneously decided important questions

   of state and federal law that have not been, but should be, settled by

   this Court. Tex. R. App. P. 66.3(b).

C. The Court of Appeals has decided important questions of state and

   federal law in conflict with applicable decisions of the Supreme

   Court of the United States. Tex. R. App. P. 66.3(c).




                               Vl
                         STATEMENT OF FACTS

      The court of appeals correctly stated the nature of this case, which is

the criminal trial of Lemarcus Christmas, charged by Indictment of

Tampering with a Witness, Obstruction or Retaliation, Violation of a Bond

Condition, and Aggravated Assault Deadly Weapon Family Violence.

Petitioner in this case is Lemarcus Christmas and The Fort Bend County

District Attorney's Office is the Respondent.      However, more facts are

necessary to understand the issues presented.

      At trial, Petitioner was convicted of Tampering with a Witness,

Obstruction or Retaliation, and Violation of a Bond Condition. The

indictment for Obstruction or Retaliation read: "that in Fort Bend County

Texas, Lemarcus Ashontay Christmas, ... on or about February 4, 2012, did

then and there intentionally or knowingly threaten to harm another; to wit:

Jessica Graves, by an unlawful act, to wit: assault or murder, in retaliation

for or on account of the status of Jessica Graves as a witness or prospective

witness. The indictment for Tampering with a Witness read: "that in Fort

Bend County, Texas, Lemarcus Ashontay Christmas, ... on or about February

4, 2012, did then and there with intent to coerce Jessica Graves, a witness or

                                      1
prospective witness in an official proceeding, to wit: an aggravated assault

case, coerce or induce the said Jessica Graves to abstain from, discontinue,

or delay the prosecution or testify falsely. The Court's charge stated, "Our

law provides that a person commits the offense of tampering with a witness

if the person with intent to coerce a witness or prospective witness in an

official proceeding, coerces or induces a witness or a prospective witness to

abstain from, discontinue or delay the prosecution of the defendant or testify

falsely. The charge further defmes coercion as "a threat, however

communicated to commit an offense, to inflict bodily injury in the future on

the person threatened or another. .. " R.R. Vol. 4, p. 141.

       During voir dire, the state conceded that the "same February 4th date"

applied to all three cases. R.R. Vol. 1, p. 32. The state described "on or

about" by saying, " ... Sometimes you do something ... and it all involves a

course of conduct that may take place over a period of time .. .It's an ongoing

thing where you're still committing the same crime." R.R. Vol. 1, p. 34. In

its opinion, the court of appeals employed the cognate pleadings approach of

the Blockburger test, which requires a double jeopardy analysis to focus on

the facts required to prove the elements of each offense as alleged in the

indictment. Christmas v. State, (Tex. App., 2015). Also, the state's use of

                                       2
an illegible form was insufficient to prove that Petitioner knew of the bond

condition for which he was accused of violating.




                       S~YOFARGUMENT

      The court of appeals erred in upholding the trial court judgment

convicting Petitioner of both Tampering with a Witness and Obstruction or

Retaliation. The Court should have found that Petitioner received multiple

punishments for the same offense, which is barred by double jeopardy.

Where both convictions were based on the same act, in the same manner,

with the same intent, by the same defendant, against the same victim, at the

same time, as alleged in the indictment; a double jeopardy issue arises.

      Also, the appellate court erred by finding that the evidence offered at

trial to prove Petitioner's Violation of a Bond Condition was legally

sufficient to support the verdict where an illegible document and vague

testimony was offered to prove his knowledge of the condition.




                                      3
                              ARGUMENT

I.   This Court should grant review to correct the appellate court's

     erroneous application of Blockburger and the factors in Ervin.

     A.    The offenses are the same under Blockburger

           The appellate court erroneously held that the offense of

           obstruction required proof that appellant threatened the

           complainant with assault or murder, while the offense of

           tampering with a witness did not. Christmas v. State, (Tex.

           App., 2015). In prior cases, the Court has held that Double

           Jeopardy occurs even if there are differing elements of the

           offenses if the same facts are required to prove both crimes.

           Bigon v. State, 252 S.W.3d 360. Hall v. State, 225 S.W.3d 524.

           In Parrish v. State, the court resolved double jeopardy issues

           by focusing on the elements alleged in the charging instrument.

           869 S.W.3d 352. In the present case, the indictments both

           alleged that Petitioner committed each offense by a specific act,

           namely, a threat against the complainant. Thus, the appellate

           court erroneously affirmed the trial court judgment, in violation

           of the prohibition against double jeopardy.

                                           4
B.   The offenses have a common focus as plead in the

     indictments

     The appellate court concedes in this case that case law

     establishes that the "focus" or "gravaman" of a penal provision

     should be regarded as the best indicator of legislative intent

     when determining whether a multiple punishments violation has

     occurred. In this case, the Court held that the focus of

     Obstruction or Retaliation is result-oriented because the

     gravaman of the offense is the intent to harm, prevent, or delay

     a public servant and that the nature of the actor's conduct was

     inconsequential to the commission of the crime. Christmas v.

     State, (Tex. App., 20 15). TEX. PEN. CODE §36.06. In the

     present case, the actors conduct was specified in the indictment.

     The Petitioner was alleged to have committed this offense by

     threat. Therefore, in this case, the nature of the Petitioner's

     actions were not "inconsequential" as the appellate court

     suggests. The indictment described a specific act committed by

     the defendant, which was the threat. In the Tampering

     indictment, the state alleged that Petitioner intended to coerce

                                      5
                 the complainant to abstain from, discontinue, or delay

                prosecution, or to testify falsely. The Court's charge on

                Tampering defined the term "coerce" to by synonymous with

                "threat". The Court in Christmas held Tampering to be a

                conduct-oriented offense, unlike Obstruction even despite the

                indictment's focus on changing the outcome of complainant's

                testimony.4

                Thus, as plead in the indictments, the focus of each charge in

                the present case was the threat made by the defendant. The

                court of appeals erroneously determined that the offenses were

                not the same, because they had different focuses.

         C.     The offenses have common punishment ranges

                The Court in Christmas conceded that the punishment ranges

                were the same for both offenses. Christmas v. State, (Tex.

                App., 20 15).




                                                6


4
    See Tex. Pen. Code §36.05
II.       This Court should grant review to correct appellate court's

ruling that the evidence of Violation of a Bond Condition was sufficient

to support the trial court's judgment.

      a. Insufficient evidence of notice as statutory condition

         The court of appeals held in this case that the testimony offered at trial

         that the magistrate warned the defendant of the existence of a bond

         condition was sufficient to prove the Violation of Bond Condition.

         The indictment in this case provides that the defendant

         " .. . intentionally or knowingly violated a bond condition ... " C.R. p. 6.

         Because the testimony offered at trial did not clearly establish that

         defendant knew of the existence of a bond condition, the court of

         appeals erred by affirming the conviction.

      b. Insufficient evidence of requisite mental state

         Section 25.07 requires the defendant to either "intentionally or

         knowing" violate a bond condition. TEX. PEN. CODE §25.07. The

         evidence offered at trial was not sufficient to prove beyond a

         reasonable doubt that defendant knew of the bond condition. Without

         proof of such knowledge, a conviction based on a defendant doing

         something knowingly or intentionally cannot stand.

                                              7
                          PRAYER FOR RELIEF

      Petitioner respectfully prays that this Court grant review of this case

and reverse the judgment of the court of appeals, and remand this case to the

trial court for additional proceedings.

                                 Respectfu y su
                                                  u       itted,

                                          c   ~ ~~ . vh
                                  Jessica aramillo-Moreno,
                                  Attorney for Petitioner

                          CERTIFICATE OF SERVICE

      I certify that a copy of this Petition for Review was served on the Fort

Bend County District Attorney's Office, via facsimile transmission on June

15,2015 at 281-341-4440.



                           Jessica Jaramillo-Moreno,
                           Attorney for Petitioner




                                              8
                     CERTIFICATE OF COMPLIANCE

      Pursuant to TEX. R. APP. P. 9.4, I hereby certify that this Petition for

Review contains less than 4,500 words. This is a computer-generated

document created in Microsoft Word, using 12-point typeface for all text,

except for footnotes which are in 12-point typeface. In making this

certificate of compliance, I am relying on the word count provided by the




                             Jessica Jakinin6-Moreno,
                             Attorney for Petitioner




                                      9
                                 APPENDIX
TAB

1.     Judgments of trial court cause numbers 12DCR059643, 12DCR05964
       12DCR059645A, dated 11/15/2013

2     Charge of the Court cause numbers 12DCR059643, 12DCR059644,
      12DCR059645A, dated 04/ 15/2013

3.    Opinion of Court of Appeals, dated 04114/2015

4.    Judgment of Court of Appeals, dated 04/14/2015

5.    Penal Code§ 25.07

6.    Penal Code §36.05

7.    Penal Code §36.06




                                      10
                                                                            12-OCR- 0696.43
                                                                           COHOJV
TAB 1
                                                                           li'"" """"'"' ..•,.
                                                                           Conviction _ Ho1 0 1


                                   NO . 12-DCR-59643


   THE STATE OF TEXAS                        §           IN THE DISTRICT COURT OF

             vs .                            §           FORT BEND COUNTY, TEXAS

   LAMARCUS ANTHONY CHRISTMAS                §           434TB JUDICIAL DISTRICT



                     JUDGMENT ON JURY VERDICT OF GUILTY
              PUNISHMENT FIXED BY COURT - NO PROBATION GRANTED

   Judge Presiding: James B. Shoemake
   Date of Judgment : ~~~~~~~~~~-------------------------
                         __
                         No_v_e_m_h_e_r__1~5~,__2_0_1_3__________________________
   Attorney for Stat e: _C_h_a_d__B_r_i_d~g~e_s_____________________________
   Attorney for Defendant: Magqie Perez-Jaramillo
   Offense Convicted of: Obstrucition or Retaliation
   Degree: Third Degree
   Date Offense Committed: _F_eb~ru~a_ry~-4~,~2~0_1~2~-----------------­
   Charging Instrument: ~I~N~    D I~C~TME
                                        ~=N  ~T~----------------------------­
   Plea: NOT GUILTY
   Jury Verdict: Guilty              Presiding Juror: Anthony Ibe
   Plea to Enhancement Paragraph(s): Not True to all four
   Findings on Enhancement : State abandoned two and found true
   On remaining Barris County priors
   Findings on Deadly Weapon: N/A
   Costs: $239.00          Date Sentence --~-------------------------------
                                                    Imposed: November 15 , 2013
   Date to Commence: ~N~o~v~e~m~b~e=r=-~1~5~,~2~0~1~3~------------------------­
   Punishment and Place of Confinement: 30 Years in the
   Institutional Division of the Texas Department of Cr~inal
   Justice
   Time Credit: ~6~5~4~D~a~y~s~------~-------------------------------­
   Total Amount of Restitution/Reparation : 0
                                                       --------------------
   CONCURRENT UNLESS OTHERWISE SPECIFIED :

        This day this cause was called for trial, and the State
   appeared by her District Attorney as named above and the Defendant
   named above, having been duly arraigned, appeared in person, in
   open court, his counsel also be ing present , and both part ies
   announced ready for trial; thereupon a jury of good and l awful
   person, including the Presiding Juror as named above, and eleven
   others, was duly selected, impaneled and sworn, according to law;
   the indictment was read and the defendant ente red his plea of not
guilty thereto, and evidence for the State and the Defendant was
submitted and concluded, and the Court charged the jury as to the
law applicable to said cause, an argument of counsel for the State
and the Defendant was duly heard and concluded, and the jury
retired in charge of the proper officer t o consider of their
verdict; and af t erward was brought into open court by the proper
officer, the Defendant and his counsel being present, and in due
form of law returned into open court the verdict i ndicated above,
which was received by the Court and is here now entered upon the
minutes of the Court, to-wit: We, the Jury, find the Defendant,
Lamarcus Anthony Christmas guilty of Obstruciton or Retaliation
as charged in the indictment.


                                             /s/
                                    PRESIDING JUROR


     Thereupon, the Defendant, Lamarcus Anthony Christmas
elected to have his punishment fixed by the Court. The Court then
directed the Probation Officer to prepare a pre-sentence report
and adjourned the hearing. On this, the 15~ day of November,
2013, the Court reconvened and having heard all the evidence
submitted for the State and the Defendant on the question of
punishment, fixed the Defendant's punishment at the Institutional
Division of the Texas Department of Criminal Justice.


     It i s THEREFORE CONS I DERED AND ADJUDGED by the Court that the
Defendant named above is guilty of the offense named above as found
by the jury, and that he be punished as found by the Court, that is
by confinement in the Institutional Division of the Texas
Department of Criminal Justice for 30 years and that the State of
Texas do have and recover of the said Defendant all cost in this
prosecution, for which execution may issue.

     And thereupon the said Defendant was asked by the Court
whether he had anything to say why sentence should not be
pronounced against him, and he answered nothing in bar thereof.
Whereupon the Court proceeded, in the presence of said Defendant,
to pronounce sentence against him as follows, to wit :       "It is the
order of the Court that the Defendant, named above who has been
adjudged to be guilty of the offense indicated above, a felony, and
whose punishment has been assessed at confinement in the
Institutional Division of the Texas Department of Criminal Justice
for the period indicated above, be delivered by the Sheriff of Fort
Bend   County,  Texas,   immediately    to the       Director of    the
Institutional Division of the State of Texas, or other person
legally authorized to receive such convicts, and said Defendant
shall be confined in sa i d Inst itutional Div i s i on for the peri od
J

    indica ted above, in accordance with the provision of the l aw
    governing the I ns titutional Di vision of the Texa s Department of
    Criminal Justice."


         The said Defendant was remanded to j ail until said Sheri f f can
    obey the directions of thi s sentence.


         Signed and entered this                     ~~'
                                                 of ________________ ,2013.




                                             JUDGE PRESIDING




    DEFENDANT 1 S RIGHT THUMBPRINT




                                                                                   ~~
                                                                        en
                                                                        0
    Print taken by:                                                    in
                                                                                            0:

                      Si gnature and Title                       a      X:
                                                                                   "
                                                                                  \J(J B•·
                                                                                            =>:>-

                                                                 w     
                                                                      r....,    ~d
                                                                      12- DCR-Otste..
                                                                      CONGJV
                                                                      Conviction - Not Quilty Pltl J•ry Venlld
                                                                      2814U2

                                 NO. 12-DCR-59644
                                                                      Ill\

THE STATE OF TEXAS                         §           IN THE DISTRICT COURT OF

          vs.                              §           FORT BEND COUNTY, TEXAS

LAMARCUS ANTHONY CHRISTMAS                 §           434TH JUDICIAL DISTRICT



                  JUDGMENT ON JURY VERDICT OF GUILTY
           PUNISHMENT FIXED BY COURT - NO PROBATION GRANTED

Judge Presiding : ~J~am~e~s~H~     · -S~h~o~em~a~k~e~-----------------------­
Date of Judgment : N~o~v~e~m~b~e~r~1~5~,~2~0~1~3~------------------------
Attorney for State: ~C~h~a~d~B_r~1~          __
                                       · d~gAe s _____________________________
Attorney for Defendant : Maggie Perez-Jaramillo
Offense Convicted of: Violation of Protective Order
Degree: Third Degree
Date Offense Commi tted: ~F~eb~r~u~a~ry~-4~,__        2_0_1_2____________________
Charging Instrument: ~      I~
                             N~D I~
                                  C_  ___N_T______________________________
                                     TME

Plea: NOT GUILTY
Jury Verdict : Guilty             Presiding Juror: Anthony Ibe
Plea to Enhancement Paragraph(s): Not True to all four
Findings on Enhancement: State abanded two and found true on
remaining Harris County priors
Findings on Deadly Weapon: _N~             /~A~--------------------~~---
Costs: $449.00           Date Sentence Imposed: November 15 , 2013
Da t e to Commence: ~N~o~v~e~m~b~e~r~~1~5~,~2~0~1~3~-----------------------­
Punishment and Place of Confinement: 30 Years in the
Institutional Division of the Texas Department of Cr~inal
Jus tice
Ti me Credit: ~6~5~4~D~a~y~s~--~--~------~-----------------------­
Total Amount of Restitution/Reparation: 0
                                                     ~------------------


CONCURRENT UNLESS OTHERWISE SPECIFIED:

     This day this cause was called for trial, and the State
appeared by her District Attorney as named above and the Defendant
named above, having been duly arraigned, appeared in person, in
open court, his counsel also being present, and both parties
announced ready for trial; thereupon a jury of good and lawful
person, including the Presiding Juror as named above, and e l even
others, was duly selected, impaneled and sworn, according to law;
the indictment was read and the defendant entered his p l ea of not
guilty thereto, and evidence for the State and the Defendant was
submitted and conc l uded, and the Court charged t he j ury as to the
law applicable to said cause, an argument of counsel for the State
and the Defendant was duly heard and concluded, and the jury
retired in charge of the proper officer to consider of their
verdict; and afterward was brought into open cou r t b y the proper
officer, the Defendant and his counsel being p re sent, and in due
form of law returned into open cour t the ver di ct indicated above,
which was received by the Court and is here now entered upon the
minutes of the Court, to - wit: We, the Jury , find the Defendant ,
Lamarcus Anthony Christmas guilty of Violation of Protective
Order as charged i n the indictment .


                                            /s/
                                    PRESIDING JUROR


      Thereupon, the Defendant, Lamarcus Anthony Christmas
elected to have his punishment fixed by the Court. The Court then
directed the Probation Officer to prepare a pre-sentence report
and adjourned the hearing. On this, the 15~ day of November ,
2013 , the Court reconven ed and h aving heard all the evidence
submitted for the State and the Defendant on the question of
pun ishment , fixed the Defendant's pun ishment at the Institutional
Division of the Texas Department of Cr~inal Justice.


     It is THEREFORE CONSIDERED AND ADJUDGED by the Court that the
Defendant named above is guilty of the offense named above as found
by the jury, and that he be punished as found by the Court, that is
by confinement in the Institutiona l Division of the Texas
Department of Criminal Justice for 30 years and that the State of
Texas do have and recover of the said Defendant all cost in this
prosecution, for which execution may issue.

     And thereupon the said Defendant was asked by the Court
whether he had anything to say why sentence should not be
pronounced against him, and he answered nothing in bar thereo f .
Whereupon the Court proceeded, in the presence of said Defendant,
to pronounce sentence against him as follows, to wit :     "It is the
order of the Court that the Defendant, named above who has been
adjudged to be guil ty of the offense indicated above , a fe lony , and
whose punishment has been assessed at confinement in the
Institutional Division of the Texas Department of Criminal Justice
for the period indicated above, be delivered by the Sheriff of Fort
Bend   County,  Texas,    immediately   to  the   Director of       the
Institutional Division of the State of Texas, or othe r person
legally authorized to receive such convicts, and said Defendant
indicated above, in accordance wi t h t he provision of the law
governing the Inst itutional Division of the Texas De partment of
Criminal Justice . "


     The said Defendant was remanded t o j ail until s aid Sheriff can
obey the directions of this sente nce .


                                  Z-\       ~~ -
     Signed and entered this - - -- day of _________________ , 2013 .




                                          JUDGE PRESIDING




DEFENDANT' S RIGHT   THUMBPRINT



                                                                   0'
                                                                   0
                                                                   :;1\
                                                                                  ~~
                                                                                  \)() 8'-.
                                                                                           ~
                                                                                           :::>;>C:

                                                            0      ~
                                                                   .ex:
                                                                                           ....c
                                                            UJ                      ~ u~
                                                                                      O:c::

                                                            -- '                  @1~~
                                                                   C1'
Print taken by :
                   Signatu re and Title                             ~

                                                                    9......
                                                            LL       ,¥.,         ~          'j..
                                                                                             ac
                                                                                             (..!
                                                                       ~_,

                                                                     ........ !
                                                                                    ...1




                                                            ~
                                                                     12-DCR- 0119845.\
                                                                     CONQJV
                                                                     Conviction - Not
                                                                     2814378

                               NO. 12-DCR-59645A                     fill

THE STATE OF TEXAS                        §           IN THE DISTRICT COURT OF

          vs .                            §           FORT BEND COUNTY , TEXAS

LAMARCUS ANTHONY CHRISTMAS                            4 3 4TH JUDICIAL DISTRICT



                  JUDGMENT ON JURY VERDICT OF GUILTY
           PUNISHMENT FIXED BY COURT - NO PROBATION GRANTED

Judge Presiding : ~J~am~e~s~H~       · ~S~h~o~em~a~k~e~------------------------
Date of Judgment: N    ~             __1_5_.,__2_0_1_3__________________________
                         o_v~e~m_h_e~r

Attorney for State: ~C~h~a~d~B~r~1~     · d~g~e~s_____________________________

Attorney for Defendant : Maggie Perez-Jaramillo
Offense Convicted of: Tamperin g with Witness
Degree: Third Degree
Date Offense Commit ted: ~F~eb~r~u~a~ry~-4~,~2~0~1~2~------------------
Charging I nstrument : ~I~    N~D I~C~TMEN~=-T_______________________________
Plea : NOT GUILTY
Jury Ver dict: Guilty               Presiding Juror: Anthony Ibe
Plea to Enhancement Paragraph(s) : No t True to all f o ur
Findings on Enhancement: S t ate abandonded two and found true
on remaining Harris County priors
Findings on Deadly Weapon : N/ A
Costs: $ 2 39.00         Date Sentence  --~------------------------------
                                                   Imposed : November 15,2013
Date to Commence: N~o_v~e_m_h_e_r__l_S~,~2~0_1~3__________________________
Punishment and Place of Confinement: 30 Years i n the
Insti tutional Division of the Texas Department of Criminal
Justice
Time Cred it: ~6~5~4~D~a~y~s~------~------~-----------------------­
Total Amount of Restitu tion/Reparation: 0
                                                     ~------------------


CONCURRENT UNLESS OTHERWISE SPECIFIED :

      This day this cause was ca lled for tr i a l , and the State
appeared by her Distr i ct Attorney as named above and the De fendant
named above, having been duly arraigned, appeared i n p e rson, in
open court, his counsel also be i ng present, and both parties
announced ready for trial; thereupon a jury of good and lawful
p erson, including the Presiding Juror as named above , and e leven
others , was duly selected, impaneled and sworn, according to law;
the indictment was read and the defendant e ntered his plea of not
•
    guilty thereto, and evidence for the State and the Defendant was
    submitted and concluded, and the Court charged the jury as to the
    law applicable to said cause, an argument of counsel for the State
    and the Defendant was duly heard and concluded, and the jury
    retired in charge of the proper officer to consider o f their
    verdict; and afterward was brought into open court by the proper
    officer, the Defendant and his counsel being present, and in due
    form of law returned into open court the verdict indicated above,
    which was received by the Court and is here now e ntere d upon the
    minutes of the Court, to-wit: We, the Jury, find the Defendant,
    Lamarcus Anthony Ch ristmas guilty of Tampering with Witness as
    charged in the indictment.


                                              /s/
                                      PRESIDING JUROR


          Thereupon, the Defendant, Lamarcus Anthony Christmas
    elected to have his punishment fixed by the Court. The Court then
    directed the Probation Officer to prepare a pre-sentence report
    and adjourned the hearing. On this, the 15~ day of November ,
    2013 , the Court reconvened and having heard all the evidence
    submitted for the State and the Defendant on the question of
    punishment, fixed the Defendant's punishment at the Institutional
    Divisi o n of t he Texas De partment of Criminal Justice.


         It is THEREFORE CONSIDERED AND ADJUDGED by the Court that the
    Defendant named above is guilty of the offense named above as found
    by the jury, and that he be punished as found by the Court, that is
    by confinement in the Institutional Division of the Texas
    Department of Criminal Justice for 30 years and that the State of
    Texas do have and recover of the said Defendant all cost in th i s
    prosecution, for which execution may issue.

         And thereupon the said Defendant was asked by the Court
    whether he had anything to say why sentence should not be
    pronounced against him, and he answered nothing in bar thereof.
    Whereupon the Court proceeded, in the presence of said Defendant,
    to pronounce sentence against him as follows, to wit:    "It is the
    order of the Court that the Defendant, named above who has been
    adjudged to be guilty of the offense indicated above, a felony, and
    whose punishment has been assessed at confinement in the
    Institutional Division of the Texas Department of Criminal Justice
    for the period indicated above, be delivered by the Sheriff of Fort
    Bend County,    Texas,   immediately   to  the   Director of    the
    Institutional Di vision of the State of Texas, or other person
    legally authorized to receive such convicts, and said Defendant
    shall be confined in said Institutional Division for the period
,
    shall be confined in said Institutional Division for the period
    indicated above, in accordance with the provision of the law
    governing the Institutional Division o f the Tex as Department o f
    Criminal Justice."


         The said Defendant was remanded to jail until said Sheriff can
    obey the directions of this sentence.


         Signed and entered this             day of   -~
                                                       ----"---=---~
                                                                   ---' 2013 .

                                            JUDGE PRESIDING




    DEFENDANT'S RIGHT   THUKBPRINT




    Print taken by:                                                D
                      Signature and Title                          UJ
                                                                   _J
                                                                   LL
                                                                                          12-DCII-~
                                                                                          CHCO
                                                                                          Chlrgt ol the Court
                                                                                          215471147
TAB 2
                                          CAUSE NO. 12-DCR-059643
                                                                                          ~~~~~Il
                                                                                  111
        THE STATE OF TEXAS                               §           IN THE 434 DISTRICT COURT

        V.                                               §           OF

        LAMARCUS ASHONTA Y CHRISTMAS                     §           FORT BEND COUNTY, TEXAS


                                           CHARGE OF THE COURT


        LADIES AND GENTLEMEN OF THE JURY:

               The defendant, Lamarcus Ashontay Christmas, stands charged by indictment with the
        offense of obstruction or retaliation, alleged to have been committed on or about February 4,
        2012 in Fort Bend County, Texas. The defendant has pled not guilty.

                                                         I.

                Our law provides that a person commits the offense of obstruction or retaliation if the
        person intentionally or knowingly threatens to harm another by an unlawful act in retaliation for
        or on account of the status of the person as a witness or a prospective witness.

                                                        II.

                A person acts intentionally, or with intent, with respect to a result of his conduct when it
        is his conscious objective or desire to cause the result.

                A person acts knowingly, or with knowledge, with respect to a result of his conduct when
        he is aware that his conduct is reasonably certain to cause the result.

                "Unlawful" means criminal or tortious or both and includes what would be criminal or
        tortious but for a defense not amounting to justification or privilege.

                A person commits an "assault" if he intentionally, knowingly, or recklessly causes bodily
        injury to another, including the person's spouse; or intentionally or knowingly threatens another
        with imminent bodily injury, including the person's spouse; or intentionally or knowingly causes
        physical contact with another when the person knows or should reasonably believe that the other
        will regard the contact as offensive or provocative.

               "Bodily injury" means physical pain, illness, or any impairment of physical condition.

               A person commits "murder" if he intentionally or knowingly causes the death of an
        individual ; intends to cause serious bodily injury and commits and act clearly dangerous to

                                                         1
human life that causes the death of an individual; or commits or attempts to commit a felony,
other than manslaughter, and in the course of and in furtherance of the commission or attempt, or
in immediate flight from commission or attempt, he commits or attempts to commit an act
clearly dangerous to human life that causes the death of an individual.

                                                III.

       Voluntary intoxication is not a legal defense to any alleged criminal action.



                                                IV.

         Now, if you find beyond a reasonable doubt that on or about February 4, 2012, in Fort
Bend County, Texas, the defendant Lamarcus Ashontay Christmas did then and there,
intentionally or knowingly threaten to harm another, to wit: Jessica Graves, by an unlawful act,
to wit: assault or murder, in retaliation for or on account of the status of Jessica Graves as a
witness or a prospective witness, then you will find the defendant guilty of obstruction or
retaliation, as charged in the indictment.

       Unless you so find beyond a reasonable doubt, or if you have a reasonable doubt thereof,
you will acquit the defendant.

                                                v.
        The prosecution has the burden of proving the defendant guilty and it must do so by
proving each and every element of the offense charged beyond a reasonable doubt and if it fails
to do so, you must acquit the defendant.

      The prosecution is not required to prove the defendant's guilt beyond all possible doubt;
however, the prosecution is required to exclude all "reasonable doubt" concerning the
defendant's guilt.

                                                VI.

       A grand jury indictment is the means whereby a defendant is brought to trial in a felony
prosecution. It is not evidence of guilt nor can it be considered by you in passing upon the issue
of the guilt of the defendant. The burden of proof in all criminal cases rests upon the State
throughout the trial and never shifts to the defendant.

         All persons are presumed to be innocent, and no person may be convicted of an offense
unless each element of the offense is proved beyond a reasonable doubt. The fact that a person
has been arrested, confined or indicted, or otherwise charged gives rise to no inference of guilt at
his trial. The law does not require a defendant to prove his innocence or produce any evidence at
all. The presumption of innocence alone is sufficient to acquit the defendant, unless the jurors

                                                 2
are satisfied beyond a reasonable doubt of the defendant's guilt after careful and impartial
consideration of all the evidence in the case.

        You are instructed that if there is testimony before you in this case regarding the
defendant having committed other acts other than the offense alleged against him in the
indictment in this case, you cannot consider such other acts, if any, unless you first find and
believe beyond a reasonable doubt that the Defendant committed such acts, if any, but if you do
not believe, or if you have a reasonable doubt thereof, you will not consider such testimony for
any purpose.

        Our law provides that a defendant may testify on his own behalf. This, however, is a
privilege accorded a defendant, and in the event he elects not to testify, that fact cannot be taken
as a circumstance against him. In this case, the defendant has elected not to testify, and you are
instructed that you cannot and must not refer to or allude to that fact throughout your
deliberations or take it into consideration for any purpose whatsoever as a circumstance against
the defendant.

        If any juror starts to mention the defendant's election not to testify in this case, then it is
the duty of the other jurors to stop him at once.

       You are the exclusive judges of the facts proved, of the credibility of the witnesses and
the weight to be given their testimony, but the law you shall receive in these written instructions,
and you must be governed thereby. You may make reasonable inferences from the evidence
admitted.

       After you retire to the jury room; you should select one of your members as your
Presiding Juror. It is his/her duty to preside at yom deliberations, vote with you, and when you
have unanimously agreed upon a verdict, to certify to your verdict by using the appropriate form
attached hereto, and signing the same as Presiding Juror.

        During your deliberations in this case, you must not consider, discuss, nor relate any
matters not in evidence before you. You should not consider nor mention any personal
knowledge or information you may have about any fact or person connected with this case which
is not shown by the evidence.

        After you have retired, you may communicate with this Court in writing through this
officer. Any communication relative to the cause must be written and prepared by the Presiding
Jmor and shall be submitted to the court through this officer. Do not attempt to talk to the officer
who has you in charge, or the attorneys, or the court, or anyone else concerning any question you
may have.

       Your sole duty at this time is to determine the guilt or innocence of the defendant under
the indictment in this cause and restrict your deliberations solely to the issue of guilt or
innocence of the defendant.


                                                   3
         After you have reached a unanimous verdict, the Presiding Juror will certify thereto by
filling in the appropriate form attached to this charge and signing his name as Presiding Juror.
Following the arguments of counsel, you will retire to consi er your verdict.




                                                   J~             ~
                                                   PRESIDING JUDGE
         FILED
             u)
                                                   434th DISTRJCT COURT
                                                   FORT BEND COUNTY, TEXAS
             AUG 15 2013
    AT             1,:~              yM.
          ~~(~
     Clell District c6urt, Fort Bend Co., TX




                                               4
                           CAUSE NO. 12-DCR-059643

THESTATEOFTEXAS                        §         IN THE 4341h DISTRICT COURT

v.                                     §         OF

LAMARCUS ASHONTAY CHRISTMAS            §         FORT BEND COUNTY, TEXAS




                            VERDICT- NOT GUlLTY



       We, the Jury, fmd the defendant Lamarcus Ashontay Christmas NOT GUILTY of
Obstruction or Retaliation, as charged in the indictment.



                                                 PRESIDING JUROR




                                       5
                               CAUSE NO. 12-DCR-059643

THE STATE OF TEXAS                          §          IN THE 434111 DISTRlCT COURT

v.                                          §          OF

LAMARCUS ASHONTAY CHRISTMAS                 §          FORT BEND COUNTY, TEXAS


                                  VERDICT - GUILTY

        We, the Jury, fmd the defendant Larnarcus Ashontay Christmas GUlLTY of Obstruction
or Retaliation, as charged in the indictment.




                                                                 FILED                     CQ
                                                                    AUG 1 5 2013
                                                            AT        ~ ·. Su                pM.
                                                                  a.:.:-t4-v{~
                                                             Cle~ District Cburt. Fort Bend Co.. TX




                                            6
                                                                                   12-DCA - 01598C4
                                                                                   CHCO
                                                                                   Cltarge ct the Court
                                                                                   ~70Sa




                                  CAUSE NO. 12-DCR-059644                         II
THE STATE OF TEXAS                               §            IN THE 4341h DISTRICT COURT

v.                                               §            OF

LAMARCUS ASHONTA Y CHRISTMAS                     §            FORT BEND COUNTY, TEXAS


                                   CHARGEOFTHECOURT


LADIES AND GENTLEMEN OF THE JURY:

       The defendant, Lamarcus Ashontay Christmas, stands charged by indictment with the
offense of violation of a bond condition, alleged to have been committed on or about February 4,
2012 in Fort Bend County, Texas. The defendant has pled not guilty.

                                                 I.

        Our law provides that a person commits the offense of violation of a bond condition if the
person intentionally or knowingly violates the conditions of bond set in a family violence case by
intentionally or knowingly committing family violence against a protected person.

                                                 II.

         A person acts intentionally, or with intent, with respect to a result of his conduct when it
is his conscious objective or desire to cause the result.

        A person acts knowingly, or with knowledge, with respect to a result of his conduct when
he is aware that his conduct is reasonably certain to cause the result.

        "Family violence" means an act by a member of a family or household against another
member of the family or household that is intended to result in physical harm, bodily injury,
assault, or sexual assault or that is a threat that reasonably places the member in fear of imminent
physical harm, bodily injury, assault or sexual assault, but does not include defensive measures
to protect oneself.

        "Family" includes individuals related by consanguinity or affinity, as determined under
Sections 573.022 and 573.024, Government Code, individuals who are former spouses of each
other, individuals who are the parents of the same child, without regard to marriage, and a foster
child and foster parent, without regard to whether those individuals reside together.

       "Household" means a unit composed of persons living together in the same dwelling,
without regard to whether they are related to each other.

                                                 1
        A person commits an "assault" if he intentionally, knowingly, or recklessly causes bodily
injury to another, including the person's spouse; or intentionally or knowingly threatens another
with imminent bodily injury, including the person's spouse; or intentionally or knowingly causes
physical contact with another when the person knows or should reasonably believe that the other
will regard the contact as offensive or provocative.

       "Bodily injury" means physical pain, illness, or any impairment of physical condition.

                                               III.

       Voluntary intoxication is not a legal defense to any alleged criminal action.

                                               IV.

        Now, if you fmd beyond a reasonable doubt that on or about February 4, 2012, in Fort
Bend County, Texas, the defendant Lamarcus Ashontay Christmas did then and there
intentionally or knowingly violate the conditions of bond set in a family violence, namely cause
no. 11-DCR-057993 by intentionally or knowingly committing family violence against Jessica
Graves, to-wit: by threatening her with imminent bodily injury, then you will fmd the defendant
guilty of violation of a bond condition, as charged in the indictment.

       Unless you so find beyond a reasonable doubt, or if you have a reasonable doubt thereof,
you will acquit the defendant.

                                                v.
        The prosecution has the burden of proving the defendant guilty and it must do so by
proving each and every element of the offense charged beyond a reasonable doubt and if it fails
to do so, you must acquit the defendant.

       The prosecution is not required to prove the defendant's guilt beyond all possible doubt;
however, the prosecution is required to exclude all "reasonable doubt" concerning . the
defendant's guilt.

                                               VI.

       A grand jury indictment is the means whereby a defendant is brought to trial in a felony
prosecution. It is not evidence of guilt nor can it be considered by you in passing upon the issue
of the guilt of the defendant. The burden of proof in all criminal cases rests upon the State
throughout the trial and never shifts to the defendant.

         All persons are preswned to be innocent, and no person may be convicted of an offense
unless each element of the offense is proved beyond a reasonable doubt. The fact that a person
has been arrested, confmed or indicted, or otherwise charged gives rise to no inference of guilt at
his trial. The law does not require a defendant to prove his innocence or produce any evidence at

                                                2
all. The presumption of innocence alone is sufficient to acquit the defendant, unless the jurors
are satisfied beyond a reasonable doubt of the defendant's guilt after careful and impartial
consideration of all the evidence in the case.

        You are instructed that if there is testimony before you in this case regarding the
defendant having committed other acts other than the offense alleged against him in the
indictment in this case, you cannot consider such other acts, if any, unless you first find and
believe beyond a reasonable doubt that the Defendant committed such acts, if any, but if you do
not believe, or if you have a reasonable doubt thereof, you will not consider such testimony for
any purpose.

        Our law provides that a defendant may testify on his own behalf. This, however, is a
privilege accorded a defendant, and in the event he elects not to testify, that fact cannot be taken
as a circumstance against him. In this case, the defendant has elected not to testify, and you are
instructed that you cannot and must not refer to or allude to that fact throughout your
deliberations or take it into consideration for any purpose whatsoever as a circumstance against
the defendant.

        If any juror starts to mention the defendant's election not to testify in this case, then it is
the duty of the other jurors to stop him at once.

       You are the exclusive judges of the facts proved, of the credibility of the witnesses and
the weight to be given their testimony, but the law you shall receive in these written instructions,
and you must be governed thereby. You may make reasonable inferences from the evidence
admitted.

       After you retire to the jury room, you should select one of your members as your
Presiding Juror. It is his/her duty to preside at your deliberations, vote with you, and when you
have unanimously agreed upon a verdict, to certify to your verdict by using the appropriate fonn
attached hereto, and signing the same as Presiding Juror.

        During your. deliberations in this case, you must not consider, discuss, nor relate any
matters not in evidence before you. You should not consider nor mention any personal
knowledge or information you may have about any fact or person connected with this case which
is not shown by the evidence.

        After you have retired, you may communicate with this Court in writing through this
officer. Any communication relative to the cause must be written and prepared by the Presiding
Juror and shall be submitted to the court through this officer. Do not attempt to talk to the officer
who has you in charge, or the attorneys, or the court, or anyone else concerning any question you
may have.

       Your sole duty at this time is to detennine the guilt or innocence of the defendant under
the indictment in this cause and restrict your deliberations solely to the issue of guilt or
innocence of the defendant.

                                                   3
         After you have reached a unanimous verdict, the Presiding Juror will certify thereto by
filling in the appropriate form attached to this charge and signing his name as Presiding Juror.
Following the arguments of counsel, you will retire to consider your verdict.



                                                      ~ ~JisJ13
                                                    JAM               KE
                                                    PRESIDING JUDGE
                                                    434 111 DISTRJCT COURT
                                                    FORT BEND COUNTY, TEXAS




                                                                   FILED
                                                                       ll
                                                                       AUGr-J .5 2013 '
                                                              AT
                                                                    a..:..~r~
                                                                              .--·   5U       0    M.

                                                               Clert Oism:t COurt, Fort Bend Co.. TX




                                               4
                           CAUSE NO. 12-DCR-059644

THE STATE OF TEXAS                     §         IN THE 434th DISTRICT COURT

v.                                     §         OF

LAMARCUS ASHONTAY CHRISTMAS            §         FORT BEND COUNTY, TEXAS




                            VERDICT- NOT GUILTY



       We, the Jury, fmd the defendant Lamarcus Ashontay Christmas NOT GUILTY of
Violation of a Bond Condition, as charged in the indictment.




                                                 PRESIDING JUROR




                                       5




                                                                   ----------
                              CAUSE NO. 12-DCR-059644

THE STATE OF TEXAS                          §          IN THE 4341h DISTRICT COURT

v.                                          §          OF

LAMARCUS ASHONTAY CHRISTMAS                 §          FORT BEND COUNTY, TEXAS


                                  VERDICT - GUILTY

       We, the Jury, find the defendant Lamarcus Ashontay Christmas GUlLTY of Violation of
a Bond Condition, as charged in the indictment.


                                                       PIDINGR0R


                                                                 FILED
                                                                  AUG 15 2013 C.O
                                                            AT      ~:Sv ¥-M.
                                                                  ~~[~
                                                            Cieri District clurt, FO!f Bend Cc.• TX




                                            6
                                                                                12-DCR-0596CSA
                                                                                CHCD
                                                                                Chal!lt of the Court
                                                                               264708&



                                 CAUSE NO. 12-DCR-59645A                       II/I
THE STATE OF TEXAS                               §          IN THE 4341h DISTRICT COURT

V.                                               §          OF

LAMARCUS ASHONTAY CHRISTMAS                      §          FORT BEND COUNTY, TEXAS


                                  CHARGE OF THE COURT


LADIES AND GENTLEMEN OF THE JURY:

       The defendant, Lamarcus Ashontay Christmas, stands charged by indictment with the
offense of tampering with a witness, alleged to have been committed on or about February 4,
2012 in Fort Bend County, Texas. The defendant has pled not guilty.

                                                I.

        Our law provides that a person commits the offense of tampering with a witness if the
person with intent to coerce a witness or prospective witness in an official proceeding, coerces or
induces a witness or prospective witness to abstain from, discontinue or delay the prosecution of
the defendant or testify falsely.
                                                II.

        "Coercion" means a threat, however communicated: to commit an offense; to inflict
bodily injury in the future on the person threatened or another; to accuse a person of any offense;
to expose a person to hatred, contempt, or ridicule; to harm the credit or business repute of any
person; or to take or withhold action as a public servant, or to cause a public servant to take or
withhold action.

       "Official proceeding" means any type of administrative, executive, legislative or judicial
proceeding that may be conducted before a public servant.


                                                III.

       Voluntary intoxication is not a legal defense to any alleged criminal action.

                                                IV.

       Now, if you fmd beyond a reasonable doubt that on or about February 4, 2012, in Fort
Bend County, Texas, the defendant Lamarcus Ashontay Christmas did then and there with intent
to coerce Jessica Graves a witness or prospective witness in an official proceeding, to wit: an

                                                 1




                                                                                                       -   ------
aggravated assault case, coerce or induce the said Jessica Graves to abstain from, discontinue or
delay the prosecution of the defendant or testify falsely, then you will find the defendant guilty
of tampering with a witness, as charged in the indictment.

       Unless you so find beyond a reasonable doubt, or if you have a reasonable doubt thereof,
you will acquit the defendant.

                                                v.
        The prosecution has the burden of proving the defendant guilty and it must do so by
proving each and every element of the offense charged beyond a reasonable doubt and if it fails
to do so, you must acquit the defendant.

       The prosecution is not required to prove the defendant's guilt beyond all possible doubt;
however, the prosecution is required to exclude all "reasonable doubt" concerning the
defendant's guilt.

                                                VI.

       A grand jury indictment is the means whereby a defendant is brought to trial in a felony
prosecution. It is not evidence of guilt nor can it be considered by you in passing upon the issue
of the guilt of the defendant. The burden of proof in all criminal cases rests upon the State
throughout the trial and never shifts to the defendant.

         All persons are presumed to be innocent, and no person may be convicted of an offense
unless each element of the offense is proved beyond a reasonable doubt. The fact that a person
has been arrested, confined or indicted, or otherwise charged gives rise to no inference of guilt at
his trial. The law does not require a defendant to prove his innocence or produce any evidence at
all. The presumption of innocence alone is sufficient to acquit the defendant, unless the jurors
are satisfied beyond a reasonable doubt of the defendant's guilt after careful and impartial
consideration of all the evidence in the case.

        You are instructed that if there is testimony before you in this case regarding the
defendant having committed other acts other than the offense alleged against him in the
indictment in this case, you cannot consider such other acts, if any, unless you first find and
believe beyond a reasonable doubt that the Defendant committed such acts, if any, but if you do
not believe, or if you have a reasonable doubt thereof, you will not consider such testimony for
any purpose.

        Our law provides that a defendant may testify on his own behalf. This, however, is a
privilege accorded a defendant, and in the event he elects not to testify, that fact cannot be taken
as a circumstance against him. In this case, the defendant has elected not to testify, and you are
instructed that you cannot and must not refer to or allude to that fact throughout your
deliberations or take it into consideration for any purpose whatsoever as a circumstance against
the defendant.

                                                 2
        If any juror starts to mention the defendant' s election not to testify in this case, then it is
the duty of the other jurors to stop him at once.

       You are the exclusive judges of the facts proved, of the credibility of the witnesses and
the weight to be given their testimony, but the law you shall receive in these written instructions,
and you must be governed thereby. You may make reasonable inferences from the evidence
admitted.

       After you retire to the jury room, you should select one of your members as your
Presiding Juror. It is his/her duty to preside at your deliberations, vote with you, and when you
have unanimously agreed upon a verdict, to certify to your verdict by using the appropriate form
attached hereto, and signing the same as Presiding Juror.

        During your deliberations in this case, you must not consider, discuss, nor relate any
matters not in evidence before you. You should not consider nor mention any personal
knowledge or information you may have about any fact or person cormected with this case which
is not shown by the evidence.

        After you have retired, you may communicate with this Court in writing through this
officer. Any communication relative to the cause must be written and prepared by the Presiding
Juror and shall be submitted to the court through this officer. Do not attempt to talk to the officer
who has you in charge, or the attorneys, or the court, or anyone else concerning any question you
may have.

       Your sole duty at this time is to determine the guilt or irmocence of the defendant under
the indictment in this cause and restrict your deliberations solely to the · issue of guilt or
innocence of the defendant.


         After you have reached a unanimous verdict, the Presiding Juror will certify thereto by
filling in the appropriate form attached to this charge and signing his name as Presiding Juror.
Following the arguments of counsel, you will retire to co 'der ur verdict.




        FILED                                          J     .S    AKE
                                                                                     \?
             AUG 1 S 2~!3 (.;.)                        PRESIDING JUDGE
   AT           '2,·~ -\2-r.t                          4341h DISTRICT COURT
          ~.:..41- (.u.d.-                             FORT BEND COUNTY, TEXAS
    Cieti District COurt. ~·lrt Bend Co. : >.




                                                   3
                          CAUSE NO. 12-DCR-59645A

THE STATE OF TEXAS                    §         IN THE 434111 DISTRJCT COURT

v.                                    §         OF

LAMARCUS ASHONTA Y CHRISTMAS          §         FORT BEND COUNTY, TEXAS




                           VERDICT- NOT GUILTY



      We, the Jury, fmd the defendant Lamarcus Ashontay Christmas NOT GUILTY of
Tampering with a Witness, as charged in the indictment.



                                                PRESIDING JUROR




                                       4
                             CAUSE NO. 12-DCR-59645A

THE STATE OF TEXAS                         §         IN THE 4341h DISTRICT COURT

v.                                         §         OF

LAMARCUS ASHONTAY CHRISTMAS               §          FORT BEND COUNTY, TEXAS


                                 VERDICT - GUILTY

       We, the Jury, find the defendant Lamarcus Ashontay Christmas GUILTY of Tampering
with a Witness, as charged in the indictment.               TAB 3

   Affirmed and Opinion filed April14, 2015.




                                     In The

                     lfinurt.e.ent}J Qrnurt nf 2\pp.eals

                              NO. 14-13-01102-CR
                              NO. 14-13-01103-CR
                              NO. 14-13-01104-CR

               LEMARCUS ASHONTAY CHRISTMAS, Appellant

                                       v.
                       THE STATE OF TEXAS, Appellee

                On Appeal from the 434th Judicial District Court
                            Fort Bend County, Texas
          Trial Court Cause Nos. 12-DCR-059643; 12-DCR-059644; and
                               12-DCR-059645A


                                    OPINION

        A jury convicted appellant Lemarcus Ashontay Christmas of obstruction or
   retaliation (trial court cause number 12-DCR-059643, appeal number 14-13-
   01102-CR); violation of conditions of bond (trial court cause number 12-DCR-
   059644, appeal number 14-1 3-01103-CR), and tampering with a witness (trial
   court cause number 12-DCR-059645A, appeal number 14-13-01104-CR). In each
case, the trial court sentenced appellant to confinement for 30 years in the
Institutional Division of the Texas Department of Criminal Justice and ordered the
sentences to run concurrently. Appellant challenges all of these convictions in this
appeal. We affirm.

                                             BACKGROUND

      J.G. 1 alleged that appellant, her boyfriend, assaulted her with a deadly
weapon. The police did not apprehend appellant at the time. A few months later,
officers responded to a call for service at J.G. 's home. J.G. complained of
harassment. The police located appellant two blocks from J.G. 's house and arrested
him based on the outstanding warrant for aggravated assault. J.G. posted bond so
that appellant could be released from jail.

       Several months after this incident, appellant began communicating with J.G.
m a threatening manner and she obtained a protective order. Along with the
original aggravated assault charge, appellant was charged with obstruction or
retaliation, tampering with a witness, and violating a condition of his bond. The
jury found appellant not guilty of aggravated assault but found him guilty of the
remaining charges.

      Appellant raises two issues on appeal. First, he contends the convictions for
both obstruction or retaliation and tampering with a witness are barred by double
jeopardy. Second, appellant asserts that his conviction for violation of a bond
condition is not supported by the evidence. For reasons explained below, we
overrule both issues.




      1
          Throughout this opinion we refer to the complainant by her initials.

                                                 2
                                     THE EVIDENCE

      On September 4, 2011, Officer Christopher Vargas responded to a call at
J.G.'s home. Vargas knew there was an outstanding warrant for appellant's arrest
for aggravated assault. J.G. was alone with her children and fearful. After speaking
with J.G., Vargas, along with Officers Irving and Louis, checked the backyard.
Appellant was harassing J.G. by turning off the breaker box and yelling at her.
While the officers were looking for appellant, J.G. informed them appellant was
texting her and said that he could see them. The officers began checking different
vehicles and driveways to determine appellant's location. Officer Louis located
appellant approximately two blocks from J.G. 's residence. Vargas testified that
appellant was trying to walk away from the officers and was not cooperative.
Vargas testified appellant is about 6'3" or 6'4" and weighs 200 pounds or more.
Vargas pepper-sprayed appellant and ultimately arrested him. Vargas called
emergency services to decontaminate appellant from the pepper spray. Appellant
was taken to the hospital because he complained that he was having trouble
breathing and said he was high on speed. Appellant's demeanor was consistent
with being under the influence and, according to the officer, he was "intoxicated
with something." Vargas testified that appellant asked him if they found his gun in
the backyard. Vargas notified his sergeant and another officer at the location to
check the backyard for a gun but the officers did not find any gun.

      J.G. testified that on this occasion, appellant called her about "1 00 times."
Appellant said that he was going to cut the wires at the house, and she called the
police. After appellant was arrested, J.G. bonded him out. She testified that the
papers stated appellant was not to have any contact with her as a condition of the
bond. J.G. was sure that appellant understood that he was to have no contact with
her. She testified that she continued to have contact with appellant and signed an

                                         3
affidavit of non-prosecution regarding the aggravated assault and the incident on
September 4, 2011. J.G. said she and appellant were not living together but stated
that they continued to co-parent and talk.

      According to J.G., on January 28, 2012, appellant called her phone "100
times." He followed her to a club and said he was going to cut all four of her tires
and that when she left, he was going to "jump on her." J.G. had the police in the
club escort her to her car, and she went home. That night, J.G. was upstairs and
heard the alrum signal that a door had opened. She looked over the balcony and
saw that appellant was inside the house. J.G. called 911 , and appellant ran out. J.G.
testified that appellant did not have a key. Appellant continued to call her and
threaten her. Appellant said when J.G. backed her car out of the garage, he would
bust her window, and if she came out the door, he was going to stab her.
Photographs of text messages, many threatening, that appeJiant sent to J.G. were
admitted into evidence. J.G. identified the messages as coming from appellant and
read them aloud:

      "You better talk to God. I already did this. I already did it on my
      heart."
      "You need to get right with God. I prayed, and I'm ready to go over to
      the next world."
      "You got to pay for what you did. You always think it's okay, and
      then you play with me with lawse] trying to make everybody feel
      sorry for you. I wouldn't care if you was dead."
      "It's probably better that way so you can't ... over nobody else. You
      are an evil (pause) you need to ask God to forgive you and get right."
      "I see the laws sitting down the street right behind that white car."
      "I'm about to call everybody phone see if they got your burial



      2
          J.G. testified "laws" referred to the police.

                                                   4
       money."3
       "B your better watch I'm right on you're A."
       "I guess you don't see me."
       "I'm about to go get [John]."4
       "I'm right behind you."
       "At the day care."
       "I'm on you now B."
       "I'm on you now. Look behind you B."
       "You don't know what I'm riding in, but I got you."


J.G. testified that appellant also called her at work and told her that their son John
was choking and that he was taking the boy to the hospital. It was not true.

       Three days later, J.G. sought a protective order. Appellant followed her in a
car to the courthouse. Appellant continued to call her and when she answered some
of the calls, he threatened that he was going to do something to her. J.G. testified
that sometimes she was in fear of him hurting her. J.G. left the courthouse, went to
the Missouri City Police Department, and spoke to several officers.

       Less than a week later, the police came to J.G. 's house and moved her to a
safe location. During that time, she received more text messages from appellant:

       "Nobody ain't safe."
       "Look outside I'm standing."
       "Come meet me."
       "Ima put the gun up for now."
       "I put the gun up. Is you going to come now?"


       3
           J.G. testified appellant ·'was referring that he was going to do something to me."
       4
         In this opinion, we use the pseudonym "John" for J.G.'s and appellant's son. John was
at daycare.

                                                   5



                                                                      --    -    -- -- --------------
      "Just come. It ain't far. I'm right around the comer."
      "Come by yourself."
      "Ifthe laws come, it's off."


J.G. testified that she received a letter from appellant, which she read aloud:

             Shit, but so much has been said or done to where this shit has to
      be cleaned up, and I need your help. I don't know where to start, but it
      has to start somewhere. The way this work is that I have a victim in
      my case; but since it's you, my case can be dismissed. They are trying
      to get in contact with you.
              First of all, they think we fell out because you had changes on
      me and that the reason why -- oh, he's saying charges. You had
      charges on me, and there's a reason why so many charges have been
      fi led. As far as everything else about phone conversations is nothing
      but a misdemeanor for the threats I made.
             All you have to do is say you -- misdemeanor for the threats I
      made. All you have to do is say you not going to testify against me.
      I'll explain to your dad, but he probably know what to say. The DA
      going to ask you about if you okay with the time that he offering me
      and once you hear, all you have to say is -


                                   DOUBLE-JEOPARDY CLAIM

          In his first issue, appellant claims his convictions for obstruction or
retaliation5 and tampering with a witness 6 are barred by the prohibition against
double jeopardy because these two offenses arose out of the same conduct and the
complaining witness in each case is the same person. Appellant did not assert his
double-jeopardy claim in the trial court and the State argues that appellant has
failed to preserve the complaint for appellate review. A double-jeopardy violation
may be raised for the first time on appeal when the undisputed facts show that the
      5
          Tex. Pen. Code Ann.§ 36.06(a) (West 2011).
      6
          Tex. Pen. Code Ann.§ 36.05(a)(l) (West Supp. 2014).

                                              6
violation is clearly apparent from the face of the record and when enforcement of
the usual rules of procedural default serves no legitimate state interest. Gonzalez v.
State, 8 S.W.3d 640, 643 (Tex. Crim. App. 2000). See also Bigon v. State, 252
S.W.3d 360, 369 (Tex. Crim. App. 2008). We first determine whether the
undisputed facts show that the violation is clearly apparent from the face of the
record. See Garjias v. State, 424 S.W.3d 54, 58 (Tex. Crim. App. 2014).

      There are three types of double-jeopardy claims: (I) a second prosecution
for the same offense after acquittal; (2) a second prosecution for the same offense
after conviction; and (3) multiple punishments for the same offense. See id. When,
as in this case, a defendant is convicted of two or more crimes in a single trial, only
the third type of double-jeopardy violation may occur. See Ex Parte Herron, 790
S.W.2d 623, 624 (Tex. Crim. App. 1990). "A multiple-punishments double-
jeopardy violation may arise either in the context of lesser-included offenses (when
the same conduct is punished under both a greater and a lesser-included statutory
offense) or when the same criminal act is punished under two distinct statutory
provisions, but the legislature intended only one punishment." Aekins v. State, 447
S.W.3d 270, 274 (Tex. Crim. App. 2014); Garjias, 424 S.W.3d at 58.
      The Legislature has the power to establish and define crimes and few, if any,
limitations are imposed upon this power by the Double Jeopardy Clause. Garfias,
424 S.W.3d at 58. Thus the true inquiry in a multiple-punishments case is whether
the Legislature intended to authorize the separate punishments. See id. There are
two ways in which legislative intent can be ascertained: by analyzing the elements
of the offenses in question, or by identifying the appropriate "unit of prosecution"
for the offenses. See id. The Court of Criminal Appeals has held that an "elements"
analysis is appropriate when the offenses in question come from different statutory
sections, while a "units" analysis is employed when the offenses are alternative


                                          7
means of committing the same statutory offense. See id. In this case, appellant
complains of convictions stemming from different statutory sections, so we must
embark on an "elements" analysis to determine whether multiple-punishments
principles have been violated. See id.
      The starting point of an "elements" analysis in the multiple-punishments
context is the B!ockburger test, used to determine whether each of the offenses
requires proof of an element that the other does not. See id. In making this
determination, courts must focus on the elements alleged in the charging
instrument- not on the offense as defmed in the Penal Code. See id. Under this so-
called cognate-pleadings approach, double-jeopardy challenges can be made even
against offenses that have different statutory elements if the same facts required to
convict are alleged in the indictment. See id. at 58- 59.
      But, the Blockburger test is only a starting point- it is a rule of statutory
construction, not the exclusive indicator of a double-jeopardy violation. See id. at
59. The B!ockburger test cannot allow two punishments for a single course of
conduct when the Legislatw·e intended to authorize only one. See id. To facilitate
this analysis, in Ervin v. State, 991 S.W.2d 804 (Tex. (Tex. Crim. App. App.
1999), the Court of Criminal Appeals set forth a list of non-exclusive factors
designed to help courts in the absence of clear guidance from the Legislature:
      whether offenses are in the same statutory section; whether the
      offenses are phrased in the alternative; whether the offenses are
      named similarly; whether the offenses have common punishment
      ranges; whether the offenses have a common focus; whether the
      common focus tends to indicate a single instance of conduct; whether
      the elements that differ between the two offenses can be considered
      the same under an imputed theory of liability that would result in the
      offenses being considered the same under B!ockburger: and whether
      there is legislative history containing an articulation of an intent to
      treat the offenses as the same or different for double-jeopardy
      purposes.

                                           8



                                                                    -   --------
Garfias, 424 S.W.3d at 59 (quoting Bigon v. State, 252 S.W.3d 360, 370 (Tex.
Crim. App. 2008)). The Court of Criminal Appeals has indicated that the "focus"
or "gravamen" of a penal provision should be regarded as the best indicator of
legislative intent when determining whether a multiple-punishments violation has
occurred. !d.

       One other factor reviewing courts should consider when making an
"elements" analysis is the determination of the allowable unit of prosecution for
the offenses in question. !d. Although such a determination is a necessary step
when a multiple-punishments claim deals with two offenses from the same
statutory section, even in an "elements" analysis, such a determination can be
indicative of legislative intent. Id.

       We start with the Blockburger test. See id. at 58. As charged in this case, the
offense of obstruction or retaliation required proof that appellant intentionally or
knowingly threatened to harm the complainant by an unlawful act, assault or
murder, in retaliation for or on account of her status as a witness or a prospective
witness. The offense of tampering with a witness required proof that appellant,
with intent to coerce the complainant, a witness or prospective witness in an
aggravated assault case, coerced or induced the complainant to abstain from,
discontinue or delay appellant's prosecution or testify falsely. The offense of
obstruction required proof that appellant threatened the complainant with assault or
murder. The offense of tampering with a witness did not require such proof. The
Blockburger test reveals that each offense, as charged in the respective indictment,
contains an element that the other does not. See id. at 58- 60.

      But as this does not end the analysis of whether the Legislature intended for
appellant's conduct to be punished multiply, we now consider that question

                                           9
through the lens of the Ervin factors outlined above. See id. at 60; Villanueva v.
State, 227 S.W.3d 744, 747 (Tex. Crim. App. 2007).
       These two offenses are in different statutory sections and bear different
names, but have common punishment ranges. Obstruction or retaliation is a result-
oriented offense. See Herrera v. State, 915 S.W.2d 94, 98 (Tex. App.-San
Antonio 1996, no pet.). The gravamen of the offense is the intent to harm and
prevent or delay another as a public servant.Jd. The nature of the actor's conduct is
inconsequential to the commission of the crime. See Cook v. State, 884 S.W.2d
485, 489 (Tex. Crim. App. 1994).

      The offense of tampering with a     witne~s   is a conduct-oriented offense. A
person commits the offense if he engages in specified conduct with intent to
influence the witness. "When a specific act is criminalized because of its very
nature, a culpable mental state applies to committing the act itself and, thus the
offense is nature or conduct oriented." Gonzales v. State, 270 S.W.3d 282, 288
(Tex. App.- Amarillo 2008, pet. refd). The gravamen of the offense is the
conduct of influencing or coercing a witness. Thus, the two offenses do not have a
common focus that tends to indicate a single instance of conduct.

      A determination of the allowable unit of prosecution for the two offenses,
which, as noted above, can be indicative of legislative intent in an "elements"
analysis, also indicates that the Legislature intended to allow multiple punishments
in this case. See Garjias, 424 S.W.3d at 61; Bigon, 252 S.W.3d at 371. No express
statement defining the allowable unit of prosecution is provided by the Legislature;
thus the gravamen of the offenses best describes the allowable unit of prosecution.
Garfias, 424 S.W.3d at 61. As indicated above, the focus of the two offenses
differs and therefore the allowable units of prosecution for the two offenses are not
the same. See id.

                                         lO
       The Blockburger test, the Ervin factors, and a determination of the allowable
unit of prosecution indicate that the Legislature intended to allow multiple
punishments. As a result, a double-jeopardy violation is not clearly apparent from
the face of this record. See Garfias, 424 S.W.3d at 58- 64; Gonzalez, 8 S.W.3d at
643. Appellant has not sustained his burden of presenting a record showing on its
face a multiple punishments violation. See Garjias, 424 S.W.3d at 58-64;
Gonzalez, 8 S.W.3d at 643. Accordingly, we overrule appellant's first issue.

                                 INSUFFICIENT-EVIDENCE CLAIM

       In his second issue appellant contends the evidence is insufficient to support
his conviction under section 25.07 of the Texas Penal Code for violation of a bond
condition because the bond condition failed to meet the statutory requirements of
article 17.292 of the Texas Code of Criminal Procedure. See Tex. Penal Code Ann.
§ 25.07 (West, Westlaw through 2013 3d C.S.), and Tex. Crim. Proc. Code Ann.
att. 17.292 (West, Westlaw through 2013 3d C.S.). Appellant argues there was no
valid order and, alternatively, he did not receive a copy of the order in accordance
with article 17.292. 7

       Appellant was charged with and convicted of violating the conditions of
bond set in trial court cause number 11-DCR-057993 -                 aggravated assault with a
deadly weapon.8 Section 25.07(a) provides, in pertinent part:

       (a) A person commits an offense if, in violation of a condition of bond
       set in a family violence, sexual assault or abuse, or stalking case and
       related to the safety of a victim or the safety of the community, an

       7
         Appellant does not contend that he did not violate the bond condition that he have no
contact with the complainant or that the evidence was insufficient to establish the violation.
       8
          The charge to the jury provided appellant "stands charged by indictment with the
offense of violation of a bond condition ... " and the guilty verdict states, "We, the jury, fmd the
defendant Lamarcus Ashontay Christmas GUlLTY of Violation of a Bond Condition, as charged
in the indictment.

                                                11
      order issued under Article 17.292, Code of Criminal Procedure, an
      order issued under Section 6.504, Family Code, Chapter 83, Family
      Code, if the temporary ex prute order has been served on the person,
      or Chapter 85, Family Code, or an order issued by another jurisdiction
      as provided by Chapter 88, Family Code, ...
Tex. Penal Code Ann. § 25 .07(a).

      Appellant cites no authority that supports his contention that a conviction for
this offense must be based on the violation of an order issued under article 17.292.
Under the unambiguous language of Penal Code section 25 .07(a), a conviction
may be based on a violation of a condition of bond that does not satisfy the
requirements of article 17.292. See § 25.07(a). Appellant's reliance upon Harvey v.
State, 78 S.W.3d 368 (Tex. Crim. App. 2002), is misplaced as that case concerned
the offense of violation of a protective order, not a bond condition. The version of
section 25.07 in effect when Harvey was decided did not include violation of a
condition of bond as an offense. I d. at 368 n. 1. Accordingly, we reject appellant's
argument that the evidence is insufficient to support his conviction on the grounds
the bond condition failed to meet the statutory requirements of article 17.292.

      Appellant also contends that the evidence did not establish beyond a
reasonable doubt that he knew of the bond condition. The record reflects appellant
signed the bail order containing the following language "* Bond condition - no
contact with [J.G.]." Judge Sears testified the bond condition was in his
handwriting and that in each case the defendant receives a copy of the bond. Judge
Sears stated he "would tell him, A [sic] condition of your bond is that you shall
have no contact with [J.G.] in this case." Further, J.G. testified that she was sure
appellant understood that he was not to have any contact with her as a condition of
his bond. We conclude that a rational juror could have found beyond a reasonable
doubt that appellant knew a condition of his bond was to have no contact with the
complainant. For these reasons, we overrule appellant's second issue.
                                         12
      The judgment of the trial court is affirmed.




                                      /s/        Kern Thompson Frost
                                                 Chief Justice



Panel consists of Chief Justice Frost and Justices Boyce and McCally.
Publish - Tex. R. App. P. 47.2(b).




                                            13
TAB 4
                                                                       April 14,2015




                                   JUDGMENT

                   Wire 1J1nurteentq Qtnurt nf Appeals
                LEMARCUS ASHONTAY CHRISTMAS, Appellant

  NO. 14-1 3-01102-CR
  NO. 14-13-01103-CR
  NO. 14-1 3-01104-CR                   V.
                         THE STATE OF TEXAS, Appellee




       This cause was heard on the transcript of the record of the court below.
  Having considered the record, this Court holds that there was no error in the
  judgment. The Court orders the judgment AFFIRMED.
        We further order appellant pay all costs expended in the appeal.
        We further order this decision certified below for observance.
                             Pushl egal: Texas Penal Code
TAB 5




        Article: Sec. 25.07. VIOLATION OF CERTAIN COURT ORDERS OR
        CONDITIONS OF BOND IN A FAMILY VIOLENCE CASE.

        (a) A person commits an offense if, in violation of a condition of bond set in a
        family violence case and related to the safety of the victim or the safety of the
        community, an order issued under Article 17.292, Code of Criminal Procedure,
        an order issued under Section 6.504, Family Code, Chapter 83, Family Code, if
        the temporary ex parte order has been served on the person, or Chapter 85,
        Family Code, or an order issued by another jurisdiction as provided by Chapter
        88, Family Code, the person knowingly or intentionally:

        (1) commits family violence or an act in furtherance of an offense under Section
        22.011, 22.021, or 42.072;

        (2) communicates:

        (A) directly with a protected individual or a member of the family or household
        in a threatening or harassing manner;

        (B) a threat through any person to a protected individual or a member of the
        family or household; or

        (C) in any manner with the protected individual or a member of the family or
        household except through the person's attorney or a person appointed by the
        court, if the violation is of an order described by this subsection and the order
        prohibits any communication with a protected individual or a member of the
        family or household;

        (3) goes to or near any of the following places as specifically described in the
        order or condition of bond:

        (A) the residence or place of employment or business of a protected individual or
        a member of the family or household; or

        (B) any child care facility, residence, or school where a child protected by the
        order or condition of bond normally resides or attends;

        (4) possesses a firearm; or


                                              - 1-         Powered By Pushl egal - www.pushlegal.com
                      Push legal: Texas Penal Code


(5) harms, threatens, or interferes with the care, custody, or control of a pet,
companion animal, or assistance animal that is possessed by a person protected
by the order.

(b) For the purposes of this section:

(1) "Family violence," "family," "household," and "member of a household"
have the meanings assigned by Chapter 71 , Family Code.

(2) "Firearm" has the meaning assigned by Chapter 46.

(3) "Assistance animal" has the meaning assigned by Section 121.002, Human
Resources Code.

(c) If conduct constituting an offense under this section also constitutes an
offense under another section of this code, the actor may be prosecuted under
either section or under both sections.

(d) Reconciliatory actions or agreements made by persons affected by an order
do not affect the validity of the order or the duty of a peace officer to enforce this
section.

(e) A peace officer investigating conduct that may constitute an offense under
this section for a violation of an order may not arrest a person protected by that
order for a violation of that order.

(f) It is not a defense to prosecution under this section that certain information
has been excluded, as provided by Section 85.007, Family Code, or Article
17.292, Code of Criminal Procedure, from an order to which this section applies.

(g) An offense under this section is a Class A misdemeanor unless it is shown on
the trial of the offense that the defendant has previously been convicted under
this section two or more times or has violated the order or condition of bond by
committing an assault or the offense of stalking, in which event the offense is a
third degree felony.

Added by Acts 1983, 68th Leg., p. 4049, ch. 631, Sec. 3, eff. Sept. 1, 1983.
Amended by Acts 1985, 69th Leg., ch. 583, Sec. 3, eff. Sept. 1, 1985; Acts 1987,
70th Leg., ch. 170, Sec. 1, eff. Sept. 1, 1987; Acts 1987, 70th Leg., ch. 677, Sec.
8, eff. Sept. 1, 1987; Acts 1989, 7lst Leg., ch. 614, Sec. 23 to 26, eff. Sept. 1,
1989; Acts 1989, 71st Leg., ch. 739, Sec. 4 to 7, eff. Sept. 1, 1989; Acts 1991,
72nd Leg., ch. 366, Sec. 2, eff. Sept. 1, 1991. Renumbered from Sec. 25.08 and

                                        - 2-       Powered By PushLegal- www.pushlegal.com
                     Pushlegal: Texas Penal Code
amended by Acts 1993, 73rd Leg., ch. 900, Sec. 1.01 , eff. Sept. 1, 1994.
Amended by Acts 1995, 74th Leg., ch. 658, Sec. 2, 3, eff. June 14, 1995; Acts
1995, 74th Leg., ch. 660, Sec. 1, 2, eff. Sept. 1, 1995; Acts 1995, 74th Leg., ch.
1024, Sec. 23, eff. Sept. 1, 1995; Acts 1997, 75th Leg., ch. 1, Sec. 2, eff. Jan. 28,
1997; Acts 1997, 75th Leg., ch. 1193, Sec. 21, eff. Sept. 1, 1997; Acts 1999, 76th
Leg., ch. 62, Sec. 15.02(c), eff. Sept. 1, 1999; Acts 2001, 77th Leg., ch. 23, Sec.
1, eff. Sept. 1, 2001 ; Acts 2003, 78th Leg., ch. 134, Sec. 1, eff. Sept. 1, 2003.

Amended by:

Acts 2007, 80th Leg., R. S., Ch.    , Sec. 2, eff. May 11 , 2007.

Acts 2007, 80th Leg., R.S., Ch.       , Sec. 1, eff. January 1, 2008.

Acts 2007, 80th Leg., R.S., Ch.       , Sec. 2, eff. January 1, 2008.

Acts 2009, 81st Leg., R.S., Ch.    , Sec. 19.001, eff. September 1, 2009.

Acts 2011, 82nd Leg., ch. 136 (S.B. 279), §§ 3, 4, effective September I, 2011.




                                      - 3-         Powered By Pushlegal- www.pushlegal.com
                             Pushlegal: Texas Penal Code
TAB 6




   Article: Sec. 36.05. TAMPERING WITH WITNESS.

   (a) A person commits an offense if, with intent to influence the witness, he offers,
   confers, or agrees to confer any benefit on a witness or prospective witness in an
   official proceeding or coerces a witness or prospective witness in an official
   proceeding:

   (1) to testify falsely;

   (2) to withhold any testimony, information, document, or thing;

   (3) to elude legal process summoning him to testify or supply evidence;

   (4) to absent himself from an official proceeding to which he has been legally
   summoned; or

   (5) to abstain from, discontinue, or delay the prosecution of another.

   (b) A witness or prospective witness in an official proceeding commits an offense
   if he knowingly solicits, accepts, or agrees to accept any benefit on the
   representation or understanding that he will do any of the things specified in
   Subsection (a).

   (c) It is a defense to prosecution under Subsection (a)(5) that the benefit received
   was:

   (1) reasonable restitution for damages suffered by the complaining witness as a
   result of the offense; and

   (2) a result of an agreement negotiated with the assistance or acquiescence of an
   attorney for the state who represented the state in the case.

   (d) An offense under this section is a felony of the third degree, except that if the
   official proceeding is part of the prosecution of a criminal case, an offense under
   this section is the same category of offense as the most serious offense charged in
   that criminal case.

   (e) Notwithstanding Subsection (d), if the most serious offense charged is a


                                         -1-          Powered By PushLegal - www.pushlegal.com
                      Pushlegal: Texas Penal Code
capital felony, an offense under this section is a felony of the first degree.

(f) If conduct that constitutes an offense under this section also constitutes an
offense under any other law, the actor may be prosecuted under this section, the
other law, or both.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974. Amended by Acts
1993, 73rd Leg., ch. 900, Sec. 1.01, eff. Sept. 1, 1994; Acts 1997, 75th Leg., ch.
721, Sec. 1, eff. Sept. 1, 1997; Acts 2011 , 82nd Leg., ch. 770 (H.B. 1856), § 1,
effective September 1, 2011.




                                       -2-          Powered By Pushl egal - www.pushlegal.com
                           Pushlegal: Texas Penal Code
TAB 7




    Article: Sec. 36.06. OBSTRUCTION OR RETALIATION.

    (a) A person commits an offense if he intentionally or knowingly harms or
    threatens to harm another by an unlawful act:

    ( 1) in retaliation for or on account of the service or status of another as a:

    (A) public servant, witness, prospective witness, or informant; or

    (B) person who has reported or who the actor knows intends to report the
    occurrence of a crime; or

    (2) to prevent or delay the service of another as a:

    (A) public servant, witness, prospective witness, or informant; or

    (B) person who has reported or who the actor knows intends to report the
    occurrence of a crime.

    (b) In this section:

    (I) "Honorably retired peace officer" means a peace officer who:

    (A) did not retire in lieu of any disciplinary action;

    (B) was eligible to retire from a law enforcement agency or was ineligible to
    retire only as a result of an injury received in the course of the officer's
    employment with the agency; and

    (C) is entitled to receive a pension or annuity for service as a law enforcement
    officer or is not entitled to receive a pension or annuity only because the law
    enforcement agency that employed the officer does not offer a pension or annuity
    to its employees.

    (2) "Informant" means a person who has communicated information to the
    government in connection with any governmental function.

    (3) "Public servant" includes an honorably retired peace officer.


                                            -1-         Powered By Pushl egal- www.pushlegal.com
                     Push legal: Texas Penal Code


(c) An offense under this section is a felony of the third degree unless the victim
of the offense was harmed or threatened because of the victim's service or status
as a juror, in which event the offense is a felony of the second degree.

Acts 1973, 63rd Leg., p. 883, ch. 399, Sec. 1, eff. Jan. 1, 1974. Amended by Acts
1983, 68th Leg., p. 3238, ch. 558, Sec. 4, eff. Sept. 1, 1983; Acts 1989, 7lst Leg.,
ch. 557, Sec. I, eff. Sept. 1, 1989; Acts 1993, 73rd Leg., ch. 900, Sec. 1.01 , eff.
Sept. 1, 1994; Acts 1997, 75th Leg., ch. 239, Sec. 1, eff. Sept. 1, 1997; Acts
2001, 77th Leg., ch. 835, Sec. 1, eff. Sept. 1, 2001; Acts 2003, 78th Leg., ch.
246, Sec. 1, eff. Sept. 1, 2003.




                                     - 2-         Powered By PushLegal- www.pushlegal.com